  

 

—~-€ase 1:19-ev-01845-JEJ-EBC . Document 16. Filed 024 [2/2

 

 

 

 

 

 

 

 

 

 

 

 

1 The Count of Qpprots |

 

. jj // 9 ‘
f AMALLNA Li GA ALLL bre, (i ADMY WALLOON £4) As & 3 j
4 My AA . . 4
4 LLLP D Sit dd Pit AD lon: ad ddike EULA 2 y * (AE al a
0

 

 

 

~ eb {yt Ll. P12 Bad 1Asa AMetiuoy DMA £0 SV AL- = faGl amd.

¢ ‘ t - i () 0 y
- AD 2 8%, - awe Ag a» Oar Atte LL KNO \ Ahh a (9) PD apsihch Deca, AYP

; : i . ; Di ,
_ ratte udesis ££ Apeh o. Contifecacts af Cpproldaslit, ZL cuter an oppsah
4! . € ip }
of the chill Cranks dinirranaal oY Any (9a4N Potaeend
f U the 4 Bie. ane _L Ly f ’ ht d y wit the ew QXL
yoy - p

ws AAALY d (Peck

 

   
   
    
 
  
    
     

k
op

.

LN OLL ALY)

.

0 Lnday
fal ft
cee A LALLA f Let Dnea

. Lin ra G yyem Thaw f A.

i dsaal Vau hoch:

 

 

_ L cram

 

 

meld A He ont
_t clon: a
ntl, Tes y LIKALS y SND ALEM a JALAL A, d ett bt AMAALNZAD

+ et f |

 

 

 

 
Case 1:19-cv-01845-JEJ-EBC Document16 Filed 02/12/20 Page 2 of 4

        
  
     
 

 

a Oo LVM G

a a ¢ dh 7
oAL(C 2, (603)@) bukahed um 34 UAC, 4054) (4)
— Arh ost) {SC (A- 8) Sava) Lite 14, Rabrars of Pols. ——_~

 

4

 

 

 

 

 

 

 

 

 

 

 

 
  
 
  

 

— UW bed bd Autdoes Cael, Lf s Ne ilim tad wun ec
Oy ta diasritfon dbus don’ Lol Lh, Ammade,”” Lecauso,
the” immed, pf (0 Lh IO fp, pele vohn. by f

Of) Ae LIV AL AAA Dt

 

 

 

 

aa fophy wes mot Lye
sare

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 | | Almada Aub sted

( doch <del = Pro- Ao

 

 

 

 
Case 1:19-cv-01845-JEJ-EBC Document16 Filed 02/12/20 Page 3 of 4

¥
/ \oghetuaeteee ogy afd etl tered tte SELIZSO1ST

7 | aglel Hy mearrertd
pig PE 107

   
   

sa}eiS payun —
ZL¥BL Wd WeWAeAA
00Z XOS Od
9 LINN OOd4
imudg Auoyuy
050-6069

2 / SSARyNOY

we
Case 1:19-cv-01845-JEJ-EBC Document16 Filed 02/12/20 Page 4 of 4

a ene ee ee

teen"

ermenes,

 

«BD Bee

 

 
